--------------------------------------------------------------------------------

Exhibit 10.12


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****).


THIRD AMENDMENT TO
PROPYLENE SUPPLY CONTRACT


This Third Amendment to Propylene Supply Contract (hereinafter “Amendment”) is
made effective as of November 1, 2013 (hereinafter “Effective Date”), by and
between INEOS Olefins & Polymers USA, a division of INEOS USA LLC (hereinafter
“Buyer”), a Delaware limited liability company, and PL Propylene LLC
(hereinafter “Seller”), a Delaware limited liability company.  Buyer and Seller
may be referred to collectively as “Parties” and individually as a “Party”.


Recitals


WHEREAS, Buyer and Seller are parties to that certain Propylene Supply Contract
effective September 29, 2009, as amended pursuant to that First Amendment to
Propylene Supply Contract effective January 1, 2011, and pursuant to that Second
Amendment to Propylene Supply Contract effective January 1, 2012 (hereinafter
“Contract”), and;


WHEREAS, the Parties desire to amend the Contract in the respects set forth
below;


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein expressed, and for other good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller hereby amend the
Contract and agree as follows:



1. Capitalized terms herein not otherwise defined will have the meanings
ascribed to such terms in the Contract.




2. The Section of the Contract entitled Period is modified by striking all
references to the date “December 31, 2013” and substituting the date “December
31, 2016”.




3. The Section of the Contract entitled Quantity is modified by striking the
current text and substituting the following:



“Subject to proration for the month and year in which the Commencement Date
occurs (as set forth below), during the Contract Term, Seller agrees to sell and
Buyer agrees to purchase and pay for the following quantity of Product(s):



--------------------------------------------------------------------------------

(i) For each calendar month ("month") Buyer shall purchase at least the Monthly
Minimum and no more than the Monthly Maximum, and (ii) for each calendar year
("year") Buyer shall purchase at least the Yearly Minimum and no more than the
Yearly Maximum:



YEAR
 
Monthly
   
Monthly
   
Yearly
   
Yearly
 
 
 
Minimum
   
Maximum
   
Minimum
   
Maximum
 
2010
   
11,000,000
     
17,000,000
     
160,000,000
     
200,000,000
 
2011
   
11,000,000
     
17,000,000
     
160,000,000
     
200,000,000
 
2012
   
18,000,000
     
24,000,000
     
244,000,000
     
284,000,000
 



YEAR
 
Monthly
   
Monthly
   
Yearly
   
Yearly
 
 
 
Minimum
   
Maximum
   
Minimum
   
Maximum
 
2013
   
18,000,000
     
24,000,000
     
244,000,000
     
284,000,000
 
2014
   
18,000,000
     
24,000,000
     
228,000,000
     
288,000,000
 
2015
   
18,000,000
     
24,000,000
     
228,000,000
     
288,000,000
 
2016
   
18,000,000
     
24,000,000
     
228,000,000
     
288,000,000
 



If the Contract Term extends beyond December 31, 2016, then thereafter for the
remainder of the Contract term, Buyer shall purchase (i) at least the Monthly
Minimum and Yearly Minimum quantities set forth in the foregoing table for the
year 2016 in each month and year, respectively, and (ii) no more than the
Monthly Maximum and the Yearly Maximum quantities set forth in the foregoing
table for the year 2016 in each month and year, respectively.


The quantity of Product for the month in which the Commencement Date occurs will
be prorated for that month based on the number of days remaining in the month
from the Commencement Date divided by the number of days in such month. The
minimum and maximum quantity of Product for the calendar year in which the
Commencement Date occurs will be prorated for that year based on the number of
months remaining in that year.


All quantities of Product shall be purchased and paid for on a stream basis.”



4. The Section of the Contract entitled Purchase Price is modified by striking
all references to the term “CMAI” and substituting the term “IHS Chemical”.




5. The Section of the Contract entitled Purchase Price is modified by striking
the current clause (ii) and substituting the following:



“(ii) Once the PGP Reference Price and/or CGP Reference Price, as applicable,
have been determined, the PGP Purchase Price and/or CGP Purchase Price, as
applicable, will then be reduced by a discount of ***** percent (*****%);
provided, however, (a) until January 1, 2014, such discount, as applied to each
of the PGP Reference Price and/or the CGP Reference Price to arrive at the PGP
Purchase Price and/or CGP Purchase Price, respectively, will not be greater than
***** cents per pound; (b) from and after January 1, 2014, such discount, as
applied to the CGP Reference Price to arrive at the CGP Purchase Price, will not
be greater than ***** cents per pound, and such discount, as applied to the PGP
Reference Price to arrive at the PGP Purchase Price, will not be greater than
***** cents per pound; and (c) from and after January 1, 2017 and provided this
Contract is still in effect, then such discount, as applied to the CGP Reference
Price to arrive at the CGP Purchase Price, will not be greater than ***** cents
per pound, and such discount, as applied to the PGP Reference Price to arrive at
the PGP Purchase Price, will not be greater than ***** cents per pound.”


2

--------------------------------------------------------------------------------

6. The Section of the Contract entitled Delivery Point is modified by striking
the current text and substituting the following:



“Prior to Buyer’s receipt of the Project Completion Notice (as defined below),
the Delivery Point shall be; (i) for CGP, into the Exxon/INEOS pipeline system
(the “Exxon/INEOS Pipeline”) for delivery to Buyer's Nitriles Green Lake
facility located in Calhoun County, Texas (the “Green Lake Facility”) or (ii) if
mutually agreed in writing by Buyer and Seller, for CGP, and if available, PGP,
at other mutually acceptable locations.


Prior to completion of the PGP Connection (as defined below), if Seller delivers
PGP, Buyer agrees to reimburse Seller for all third party transportation and/or
exchange fees Seller incurs in connection with the delivery of PGP with the
exception that Buyer will not be charged any delivery and/or exchange fees for
alternate PGP deliveries to INEOS’s LaPorte, Texas facility.


Commencing on the first day of the calendar month following Buyer’s receipt of
the Project Completion Notice, the Delivery Point for PGP shall be into the
Exxon/INEOS Pipeline through the PGP Connection (as defined below); provided,
however, from time-to-time Seller may, if mutually agreed with Buyer, deliver
CGP to INEOS into the Exxon/INEOS Pipeline in lieu of previously nominated PGP. 
In addition, following Buyer’s receipt of the Project Completion Notice, Buyer
and Seller may mutually agree in writing for the delivery of PGP or CGP at other
locations.  Buyer agrees to reimburse Seller for all third party transportation
and/or exchange fees Seller incurs in connection with such delivery of PGP or
CGP with the exception that Buyer will not be charged any delivery and/or
exchange fees for alternate PGP deliveries to INEOS’s LaPorte, Texas facility or
to the PGP Connection.


For Buyer’s Exchange Balance (as defined in Attachment C), there will be no
Delivery Point in connection with the initial purchase by Buyer; however, when
Buyer’s Exchange Balance is ultimately received by Buyer, the Delivery Point
shall be; (i) for CGP, into the Exxon/INEOS Pipeline, (ii) for PGP after the
delivery of the Project Completion Notice, into the Exxon/INEOS Pipeline through
the PGP Connection, and (iii) for CGP and PGP at all times, at such other
locations as are mutually agreed upon in writing by Buyer and Seller”


3

--------------------------------------------------------------------------------

7. The Section of the Contract entitled Special Provisions is modified by
striking the current text and substituting the following:



“Storage of Buyer’s Exchange Balance (as defined in Attachment C) will be
administered in accordance with Attachment C, Exchange Balance, attached hereto.


Seller is working (i) to re-tray a spare propylene splitter at its existing
plant and (ii) on a PGP pipeline connection (the “PGP Connection”) from its
existing PGP pipeline system to the Exxon/INEOS Pipeline (collectively, the
“Project”). Seller will keep Buyer updated on the status of the Project and will
provide Buyer with prompt written notice of the completion of the Project
(“Project Completion Notice”).


Upon completion of the Project, Seller will make reasonable commercial efforts
to facilitate movements of third party PGP volume through the PGP Connection for
delivery on behalf of Buyer into the Exxon/INEOS Pipeline. With respect to the
foregoing, Seller agrees that the transportation charge to third parties for
transport through the PGP Connection will be $***** per pound.  Any such
movement will be subject to availability of the PGP Connection and mutual
agreement between Seller and such third party regarding physical delivery into
the PL Propylene pipeline system or an exchange agreement between Seller and
such third Party.


The Parties agree the Contract, the Terms and Conditions, and all information
and data exchanged by the Parties in accordance with the Contract will be
maintained in strict and absolute confidence, except to the extent disclosure is
necessary to perform a Party’s obligations or as required by law.


If the provisions of the foregoing terms and the Terms and Conditions and
Attachments hereto directly conflict, then the provisions of foregoing terms
will prevail.”



8. From and after the execution of this Amendment Attachment A-2, PGP Product
Specification, is deleted and the Attachment A-2 attached hereto is substituted
therefor.




9. Paragraph 1 of Attachment C, Exchange Balance, is modified by striking the
current text and substituting the following:



“If, in any given calendar month, Buyer desires to nominate a quantity of
Product greater than the quantity of Product Buyer desires to actually receive,
then, with the consent of Seller, Buyer may purchase excess Product and Seller
will hold such excess quantity of Product on Buyer's behalf in accordance with
this Attachment C. The Parties acknowledge and agree the cumulative excess
quantity of Product held on Buyer's behalf in accordance with this Attachment C
(hereinafter “Buyer's Exchange Balance”), as same may increase or decrease from
calendar month to calendar month, (i) will not exceed 11,000,000 pounds, (ii)
prior to the completion of the Project, will consist of only CGP, but from and
after the completion of the Project, may consist of either CGP or PGP, and (iii)
will be held by Seller at no additional cost to Buyer”.



10. The Contract, as amended by this Amendment, will remain and continue in full
force and effect, will constitute a legal, valid, and binding obligation of
Buyer and Seller, and is in all respects agreed to, ratified, and confirmed
hereby.



4

--------------------------------------------------------------------------------

11. Any reference to the Contract after the Effective Date will be deemed a
reference to the Contract as amended by this Amendment.




12. This Amendment will be construed in accordance with, and governed by, the
laws of the State of Texas, excluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.




13. This Amendment may be executed and delivered in the original, by facsimile,
by Portable Document Format (PDF), or by any other generally accepted electronic
means, in one or more counterparts, and by the different Parties in separate
counterparts, each of which when executed and delivered will be deemed an
original, but all of which taken together will constitute one and the same
agreement.

 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.
 
PL PROPYLENE LLC
INEOS Olefins and Polymers USA,
 
a division of INEOS USA LLC
  By:
/s/ Nathan L. Ticatch
By:
/s/ Dennis J. Seith
 
Printed
Printed
Name: Nathan L. Ticatch Name: Dennis J. Seith   Title:
President
Title:
CEO & President

 
5

--------------------------------------------------------------------------------


ATTACHMENT A-2
 
PL Propylene LLC Product Specification for delivery of PGP to ExxonMobil/Ineos
Pipeline(5)
 
Name of Product:  Polymer Grade Propylene (high purity)
Date:  October 15, 2013
 
Test
Units
Test Method
Specification
Propylene
Wt % Min
ASTM D2712*
99.5
 
 
 
 
Propane
ppm wt Max
ASTM D2712*
5000
 
 
 
 
Methane + Ethane
ppm wt Max
ASTM D2712*
500
 
 
 
 
Hydrogen
ppm wt Max
ASTM D2504*
1.0
 
 
 
 
Ethylene
ppm wt Max
ASTM D2712*
10
 
 
 
 
Total C4’s (3)
ppm wt Max
ASTM D2712*
100
 
 
 
 
1, 3 Butadiene
ppm wt Max
ASTM D2712*
2.0
 
 
 
 
Butene (1)
ppm wt Max
ASTM D2712*
10
 
 
 
 
C5 & Heavier (2)
ppm wt Max
ASTM D-2504*
10
 
 
 
 
Methyl Acetylene + Acetylene
ppm wt Max
ASTM D2712*
2.0
 
 
 
 
Propadiene
ppm wt Max
ASTM D2712*
1.0
 
 
 
 
CO2
ppm wt Max
ASTM D2504*
1.0
 
 
 
 
CO
ppm wt Max
ASTM D2504*
0.1
 
 
 
 
Total Oxygenates
ppm wt Max
ASTM D4864*
2.0
 
 
 
 
H2O
ppm wt Max
Online Analyzer
1.0
 
 
 
 
Oxygen
ppm wt Max
ASTM D2504*
1.0
 
 
 
 
Total Sulfur
ppm wt Max
ASTM D-4045*
0.5
 
 
 
 
COS
ppb wt Max
ASTM D5303*
20
 
 
 
 
H2S
ppm wt Max
ASTM D3246*
0.5
 
 
 
 
Arsine
ppb wt Max
GCMS
20
 
 
 
 
Phosphine
ppb wt Max
GCMS
20
 
 
 
 
Ammonia
ppm wt Max
ASTM D3431*
0.2
 
 
 
 
Methanol
ppm wt Max
Gas Chromatograph
1.0
   
Total Chlorides (4)
ppm wt Max
Microcoulometry or
Equivalent (4)
1.0
* Any GC method capable of meeting or exceeding the quality criteria outlined in
the relevant ASTM method.
Note 1:  Butenes include 1-butene, 2-butene, and iso-butylene.
Note 2: C5 + includes C5 – C9 hydrocarbons and is certified by periodic lab
samples or configuration analysis.
Note 3:  Total C4 includes normal butane, butene-2, butene-1, 1,3 butadiene,
Isobutylene and Isobutane.
Note 4:  Total Chlorides include both inorganic and organic chlorides (methyl
chloride, ethyl chloride and vinyl chloride) and is certified by periodic lab
samples and or configuration analysis.
Note 5:  Specifications for delivery to an alternate Delivery Point must be
mutually agreed to in writing between Buyer & Seller.




 
6

--------------------------------------------------------------------------------